
	
		II
		Calendar No. 854
		110th CONGRESS
		2d Session
		S. 3202
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2008
			Mr. McConnell (for
			 himself, Mr. Alexander,
			 Mr. Allard, Mr.
			 Barrasso, Mr. Bennett,
			 Mr. Bond, Mr.
			 Brownback, Mr. Bunning,
			 Mr. Burr, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cochran, Mr. Coleman, Mr.
			 Corker, Mr. Cornyn,
			 Mr. Craig, Mr.
			 Crapo, Mr. DeMint,
			 Mrs. Dole, Mr.
			 Domenici, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Graham, Mr. Grassley,
			 Mr. Gregg, Mr.
			 Hatch, Mrs. Hutchison,
			 Mr. Inhofe, Mr.
			 Isakson, Mr. Kyl,
			 Mr. Lugar, Mr.
			 Martinez, Ms. Murkowski,
			 Mr. Roberts, Mr. Sessions, Mr.
			 Shelby, Mr. Specter,
			 Mr. Stevens, Mr. Sununu, Mr.
			 Thune, Mr. Vitter,
			 Mr. Voinovich, Mr. Warner, and Mr.
			 Wicker) introduced the following bill; which was read the first
			 time
		
		
			June 27, 2008
			Read the second time and placed on the
			 calendar
		
		A BILL
		To address record high gas prices at the pump, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Gas Price Reduction Act of
			 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Deep sea exploration
					Sec. 101. Publication of projected State lines on outer
				Continental Shelf.
					Sec. 102. Production of oil and natural gas in new producing
				areas.
					Sec. 103. Conforming amendments.
					TITLE II—Western State oil shale exploration
					Sec. 201. Removal of prohibition on final regulations for
				commercial leasing program for oil shale resources on public land.
					TITLE III—Plug-in electric cars and trucks
					Sec. 301. Advanced batteries for electric drive
				vehicles.
					TITLE IV—Energy commodity markets
					Sec. 401. Study of international regulation of energy commodity
				markets.
					Sec. 402. Foreign boards of trade.
					Sec. 403. Index traders and swap dealers; disaggregation of
				index funds.
					Sec. 404. Improved oversight and enforcement.
				
			IDeep
			 sea exploration
			101.Publication of
			 projected State lines on outer Continental ShelfSection 4(a)(2)(A) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(2)(A)) is amended—
				(1)by designating
			 the first, second, and third sentences as clause (i), (iii), and (iv),
			 respectively;
				(2)in clause (i) (as
			 so designated), by inserting before the period at the end the following:
			 not later than 90 days after the date of enactment of the
			 Gas Price Reduction Act of
			 2008; and
				(3)by inserting
			 after clause (i) (as so designated) the following:
					
						(ii)(I)The projected lines
				shall also be used for the purpose of preleasing and leasing activities
				conducted in new producing areas under section 32.
							(II)This clause shall not affect any
				property right or title to Federal submerged land on the outer Continental
				Shelf.
							(III)In carrying out this clause, the
				President shall consider the offshore administrative boundaries beyond State
				submerged lands for planning, coordination, and administrative purposes of the
				Department of the Interior, but may establish different
				boundaries.
							.
				102.Production of
			 oil and natural gas in new producing areasThe Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.) is amended by adding at the end the following:
				
					32.Production of
				oil and natural gas in new producing areas
						(a)DefinitionsIn
				this section:
							(1)Coastal
				political subdivisionThe term coastal political
				subdivision means a political subdivision of a new producing State any
				part of which political subdivision is—
								(A)within the
				coastal zone (as defined in section 304 of the Coastal Zone Management Act of 1972 (16
				U.S.C. 1453)) of the new producing State as of the date of enactment of this
				section; and
								(B)not more than 200
				nautical miles from the geographic center of any leased tract.
								(2)Moratorium
				area
								(A)In
				generalThe term moratorium area means an area
				covered by sections 104 through 105 of the Department of the Interior,
				Environment, and Related Agencies Appropriations Act, 2008 (Public Law 110–161;
				121 Stat. 2118) (as in effect on the day before the date of enactment of this
				section).
								(B)ExclusionThe
				term moratorium area does not include an area located in the Gulf
				of Mexico.
								(3)New producing
				areaThe term new producing area means any
				moratorium area within the offshore administrative boundaries beyond the
				submerged land of a State that is located greater than 50 miles from the
				coastline of the State.
							(4)New producing
				StateThe term new producing State means a State
				that has, within the offshore administrative boundaries beyond the submerged
				land of the State, a new producing area available for oil and gas leasing under
				subsection (b).
							(5)Offshore
				administrative boundariesThe term offshore administrative
				boundaries means the administrative boundaries established by the
				Secretary beyond State submerged land for planning, coordination, and
				administrative purposes of the Department of the Interior and published in the
				Federal Register on January 3, 2006 (71 Fed. Reg. 127).
							(6)Qualified outer
				Continental Shelf revenues
								(A)In
				generalThe term qualified outer Continental Shelf
				revenues means all rentals, royalties, bonus bids, and other sums due
				and payable to the United States from leases entered into on or after the date
				of enactment of this section for new producing areas.
								(B)ExclusionsThe
				term qualified outer Continental Shelf revenues does not
				include—
									(i)revenues from a
				bond or other surety forfeited for obligations other than the collection of
				royalties;
									(ii)revenues from
				civil penalties;
									(iii)royalties taken
				by the Secretary in-kind and not sold;
									(iv)revenues
				generated from leases subject to section 8(g); or
									(v)any revenues
				considered qualified outer Continental Shelf revenues under section 102 of the
				Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law
				109–432).
									(b)Petition for
				Leasing New Producing Areas
							(1)In
				generalBeginning on the date on which the President delineates
				projected State lines under section 4(a)(2)(A)(ii), the Governor of a State,
				with the concurrence of the legislature of the State, with a new producing area
				within the offshore administrative boundaries beyond the submerged land of the
				State may submit to the Secretary a petition requesting that the Secretary make
				the new producing area available for oil and gas leasing.
							(2)Action by
				SecretaryNotwithstanding section 18, as soon as practicable
				after receipt of a petition under paragraph (1), the Secretary shall approve
				the petition if the Secretary determines that leasing the new producing area
				would not create an unreasonable risk of harm to the marine, human, or coastal
				environment.
							(c)Disposition of
				qualified outer Continental Shelf revenues from new producing areas
							(1)In
				generalNotwithstanding section 9 and subject to the other
				provisions of this subsection, for each applicable fiscal year, the Secretary
				of the Treasury shall deposit—
								(A)50 percent of
				qualified outer Continental Shelf revenues in the general fund of the Treasury;
				and
								(B)50 percent of
				qualified outer Continental Shelf revenues in a special account in the Treasury
				from which the Secretary shall disburse—
									(i)75 percent to new
				producing States in accordance with paragraph (2); and
									(ii)25 percent to
				provide financial assistance to States in accordance with section 6 of the
				Land and Water Conservation Fund Act of
				1965 (16 U.S.C. 460l–8), which shall be considered
				income to the Land and Water Conservation Fund for purposes of section 2 of
				that Act (16 U.S.C. 460l–5).
									(2)Allocation to
				new producing States and coastal political subdivisions
								(A)Allocation to
				new producing StatesEffective for fiscal year 2008 and each
				fiscal year thereafter, the amount made available under paragraph (1)(B)(i)
				shall be allocated to each new producing State in amounts (based on a formula
				established by the Secretary by regulation) proportional to the amount of
				qualified outer Continental Shelf revenues generated in the new producing area
				offshore each State.
								(B)Payments to
				coastal political subdivisions
									(i)In
				generalThe Secretary shall pay 20 percent of the allocable share
				of each new producing State, as determined under subparagraph (A), to the
				coastal political subdivisions of the new producing State.
									(ii)AllocationThe
				amount paid by the Secretary to coastal political subdivisions shall be
				allocated to each coastal political subdivision in accordance with the
				regulations promulgated under subparagraph (A).
									(3)Minimum
				allocationThe amount allocated to a new producing State for each
				fiscal year under paragraph (2) shall be at least 5 percent of the amounts
				available for the fiscal year under paragraph (1)(B)(i).
							(4)TimingThe
				amounts required to be deposited under subparagraph (B) of paragraph (1) for
				the applicable fiscal year shall be made available in accordance with that
				subparagraph during the fiscal year immediately following the applicable fiscal
				year.
							(5)Authorized
				uses
								(A)In
				generalSubject to subparagraph (B), each new producing State and
				coastal political subdivision shall use all amounts received under paragraph
				(2) in accordance with all applicable Federal and State laws, only for 1 or
				more of the following purposes:
									(i)Projects and
				activities for the purposes of coastal protection, including conservation,
				coastal restoration, hurricane protection, and infrastructure directly affected
				by coastal wetland losses.
									(ii)Mitigation of
				damage to fish, wildlife, or natural resources.
									(iii)Implementation
				of a federally approved marine, coastal, or comprehensive conservation
				management plan.
									(iv)Funding of
				onshore infrastructure projects.
									(v)Planning
				assistance and the administrative costs of complying with this section.
									(B)LimitationNot
				more than 3 percent of amounts received by a new producing State or coastal
				political subdivision under paragraph (2) may be used for the purposes
				described in subparagraph (A)(v).
								(6)AdministrationAmounts
				made available under paragraph (1)(B) shall—
								(A)be made
				available, without further appropriation, in accordance with this
				subsection;
								(B)remain available
				until expended; and
								(C)be in addition to
				any amounts appropriated under—
									(i)other provisions
				of this Act;
									(ii)the
				Land and Water Conservation Fund Act of
				1965 (16 U.S.C. 460l–4 et seq.); or
									(iii)any other
				provision of law.
									(d)Disposition of
				qualified outer Continental Shelf revenues from other
				areasNotwithstanding section 9, for each applicable fiscal year,
				the terms and conditions of subsection (c) shall apply to the disposition of
				qualified outer Continental Shelf revenues that—
							(1)are derived from
				oil or gas leasing in an area that is not included in the current 5-year plan
				of the Secretary for oil or gas leasing; and
							(2)are not assumed
				in the budget of the United States Government submitted by the President under
				section 1105 of title 31, United States
				Code.
							.
			103.Conforming
			 amendmentsSections 104 and
			 105 of the Department of the Interior, Environment, and Related Agencies
			 Appropriations Act, 2008 (Public Law 110–161; 121 Stat. 2118) are amended by
			 striking No funds each place it appears and inserting
			 Except as provided in section 32 of the Outer Continental Shelf Lands
			 Act, no funds.
			IIWestern State
			 oil shale exploration
			201. Removal of
			 prohibition on final regulations for commercial leasing program for oil shale
			 resources on public landSection 433 of the Department of the
			 Interior, Environment, and Related Agencies Appropriations Act, 2008 (Public
			 Law 110–161; 121 Stat. 2152) is repealed.
			IIIPlug-in
			 electric cars and trucks
			301.Advanced batteries
			 for electric drive vehicles
				(a)DefinitionsIn
			 this section:
					(1)Advanced
			 batteryThe term advanced battery means an
			 electrical storage device that is suitable for a vehicle application.
					(2)Engineering
			 integration costsThe term engineering integration
			 costs includes the cost of engineering tasks relating to—
						(A)the incorporation
			 of qualifying components into the design of an advanced battery; and
						(B)the design of
			 tooling and equipment and the development of manufacturing processes and
			 material for suppliers of production facilities that produce qualifying
			 components or advanced batteries.
						(3)SecretaryThe
			 term Secretary means the Secretary of Energy.
					(b)Advanced
			 battery research and development
					(1)In
			 generalThe Secretary shall—
						(A)expand and
			 accelerate research and development efforts for advanced batteries; and
						(B)emphasize lower
			 cost means of producing abuse-tolerant advanced batteries with the appropriate
			 balance of power and energy capacity to meet market requirements.
						(2)Authorization
			 of appropriationsThere is authorized to be appropriated to carry
			 out this subsection $100,000,000 for each of fiscal years 2010 through
			 2014.
					(c)Direct loan
			 program
					(1)In
			 generalSubject to the availability of appropriated funds, not
			 later than 1 year after the date of enactment of this Act, the Secretary shall
			 carry out a program to provide a total of not more than $250,000,000 in loans
			 to eligible individuals and entities for not more than 30 percent of the costs
			 of 1 or more of—
						(A)reequipping a
			 manufacturing facility in the United States to produce advanced
			 batteries;
						(B)expanding a
			 manufacturing facility in the United States to produce advanced batteries;
			 or
						(C)establishing a
			 manufacturing facility in the United States to produce advanced
			 batteries.
						(2)Eligibility
						(A)In
			 generalTo be eligible to obtain a loan under this subsection, an
			 individual or entity shall—
							(i)be
			 financially viable without the receipt of additional Federal funding associated
			 with a proposed project under this subsection;
							(ii)provide
			 sufficient information to the Secretary for the Secretary to ensure that the
			 qualified investment is expended efficiently and effectively; and
							(iii)meet such other
			 criteria as may be established and published by the Secretary.
							(B)ConsiderationIn
			 selecting eligible individuals or entities for loans under this subsection, the
			 Secretary may consider whether the proposed project of an eligible individual
			 or entity under this subsection would—
							(i)reduce
			 manufacturing time;
							(ii)reduce
			 manufacturing energy intensity;
							(iii)reduce negative
			 environmental impacts or byproducts; or
							(iv)increase spent
			 battery or component recycling
							(3)Rates, terms,
			 and repayment of loansA loan provided under this
			 subsection—
						(A)shall have an
			 interest rate that, as of the date on which the loan is made, is equal to the
			 cost of funds to the Department of the Treasury for obligations of comparable
			 maturity;
						(B)shall have a term
			 that is equal to the lesser of—
							(i)the
			 projected life, in years, of the eligible project to be carried out using funds
			 from the loan, as determined by the Secretary; or
							(ii)25
			 years; and
							(C)may be subject to
			 a deferral in repayment for not more than 5 years after the date on which the
			 eligible project carried out using funds from the loan first begins operations,
			 as determined by the Secretary.
						(4)Period of
			 availabilityA loan under this subsection shall be available
			 for—
						(A)facilities and
			 equipment placed in service before December 30, 2020; and
						(B)engineering
			 integration costs incurred during the period beginning on the date of enactment
			 of this Act and ending on December 30, 2020.
						(5)FeesThe
			 cost of administering a loan made under this subsection shall not exceed
			 $100,000.
					(6)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to carry out this subsection for each of fiscal years
			 2009 through 2013.
					(d)Sense of the
			 Senate on purchase of plug-in electric drive vehiclesIt is the
			 sense of the Senate that, to the maximum extent practicable, the Federal
			 Government should implement policies to increase the purchase of plug-in
			 electric drive vehicles by the Federal Government.
				IVEnergy commodity
			 markets
			401.Study of
			 international regulation of energy commodity markets
				(a)In
			 generalThe Secretary of the
			 Treasury, the Chairman of the Board of Governors of the Federal Reserve System,
			 the Chairman of the Securities and Exchange Commission, and the Chairman of the
			 Commodity Futures Trading Commission shall jointly conduct a study of the
			 international regime for regulating the trading of energy commodity futures and
			 derivatives.
				(b)AnalysisThe
			 study shall include an analysis of, at a minimum—
					(1)key common
			 features and differences among countries in the regulation of energy commodity
			 trading, including with respect to market oversight and enforcement;
					(2)agreements and
			 practices for sharing market and trading data;
					(3)the use of
			 position limits or thresholds to detect and prevent price manipulation,
			 excessive speculation as described in section 4a(a) of the Commodity Exchange
			 Act (7 U.S.C. 6a(a)) or other unfair trading practices;
					(4)practices
			 regarding the identification of commercial and noncommercial trading and the
			 extent of market speculation; and
					(5)agreements and
			 practices for facilitating international cooperation on market oversight,
			 compliance, and enforcement.
					(c)ReportNot
			 later than 120 days after the date of enactment of this Act, the heads of the
			 Federal agencies described in subsection (a) shall jointly submit to the
			 appropriate committees of Congress a report that—
					(1)describes the
			 results of the study; and
					(2)provides
			 recommendations to improve openness, transparency, and other necessary elements
			 of a properly functioning market.
					402.Foreign boards
			 of tradeSection 4 of the
			 Commodity Exchange Act (7 U.S.C. 6) is amended by adding at the end the
			 following:
				
					(e)Foreign boards
				of trade
						(1)In
				generalThe Commission shall not permit a foreign board of
				trade’s members or other participants located in the United States to enter
				trades directly into the foreign board of trade’s trade matching system with
				respect to an agreement, contract, or transaction in an energy commodity (as
				defined by the Commission) that settles against any price, including the daily
				or final settlement price, of a contract or contracts listed for trading on a
				registered entity, unless—
							(A)the foreign board
				of trade makes public daily information on settlement prices, volume, open
				interest, and opening and closing ranges for the agreement, contract, or
				transaction that is comparable to the daily trade information published by the
				registered entity for the contract or contracts against which it
				settles;
							(B)the foreign board
				of trade or a foreign futures authority adopts position limitations (including
				related hedge exemption provisions) or position accountability for speculators
				for the agreement, contract, or transaction that are comparable to the position
				limitations (including related hedge exemption provisions) or position
				accountability adopted by the registered entity for the contract or contracts
				against which it settles; and
							(C)the foreign board
				of trade or a foreign futures authority provides such information to the
				Commission regarding the extent of speculative and non-speculative trading in
				the agreement, contract, or transaction that is comparable to the information
				the Commission determines is necessary to publish its weekly report of traders
				(commonly known as the Commitments of Traders report) for the contract or
				contracts against which it settles.
							(2)Existing
				foreign boards of tradeParagraph (1) shall become effective 1
				year after the date of enactment of this subsection with respect to any
				agreement, contract, or transaction in an energy commodity (as defined by the
				Commission) conducted on a foreign board of trade for which the Commission’s
				staff had granted relief from the requirements of this Act prior to the date of
				enactment of this
				subsection.
						.
			403.Index traders
			 and swap dealers; disaggregation of index fundsSection 4 of the Commodity Exchange Act (7
			 U.S.C. 6) (as amended by section 3) is amended by adding at the end the
			 following:
				
					(f)Index traders
				and swap dealers
						(1)ReportingThe
				Commission shall—
							(A)issue a proposed
				rule regarding routine reporting requirements for index traders and swap
				dealers (as those terms are defined by the Commission) in energy and
				agricultural transactions (as those terms are defined by the Commission) within
				the jurisdiction of the Commission not later than 180 days after the date of
				enactment of this subsection, and issue a final rule regarding such reporting
				requirements not later than 270 days after the date of enactment of this
				subsection; and
							(B)subject to the
				provisions of section 8, disaggregate and make public monthly information on
				the positions and value of index funds and other passive, long-only positions
				in the energy and agricultural futures markets.
							(2)ReportNot
				later than 90 days after the date of enactment of this subsection, the
				Commission shall submit to the Committee on Agriculture of the House of
				Representatives and the Committee on Agriculture, Nutrition, and Forestry of
				the Senate a report regarding—
							(A)the scope of
				commodity index trading in the futures markets;
							(B)whether
				classification of index traders and swap dealers in the futures markets can be
				improved for regulatory and reporting purposes; and
							(C)whether, based on
				a review of the trading practices for index traders in the futures
				markets—
								(i)index trading
				activity is adversely impacting the price discovery process in the futures
				markets; and
								(ii)different
				practices and controls should be
				required.
								.
			404.Improved
			 oversight and enforcement
				(a)FindingsThe Senate finds that—
					(1)crude oil prices
			 are at record levels and consumers in the United States are paying record
			 prices for gasoline;
					(2)funding for the
			 Commodity Futures Trading Commission has been insufficient to cover the
			 significant growth of the futures markets;
					(3)since the
			 establishment of the Commodity Futures Trading Commission, the volume of
			 trading on futures exchanges has grown 8,000 percent while staffing numbers
			 have decreased 12 percent; and
					(4)in today’s
			 dynamic market environment, it is essential that the Commodity Futures Trading
			 Commission receive the funding necessary to enforce existing authority to
			 ensure that all commodity markets, including energy markets, are properly
			 monitored for market manipulation.
					(b)Additional
			 employeesAs soon as practicable after the date of enactment of
			 this Act, the Commodity Futures Trading Commission shall hire at least 100
			 additional full-time employees—
					(1)to increase the
			 public transparency of operations in energy futures markets;
					(2)to improve the
			 enforcement in those markets; and
					(3)to carry out such
			 other duties as are prescribed by the Commission.
					(c)Authorization
			 of appropriationsIn addition to any other funds made available
			 to carry out the Commodity Exchange Act (7 U.S.C. 1 et seq.), there are
			 authorized to be appropriated such sums as are necessary to carry out this
			 section for fiscal year 2009.
				
	
		June 27, 2008
		Read the second time and placed on the
		  calendar
	
